Citation Nr: 1309133	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO.  09-23 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a hip disability.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The Veteran served on active duty from July 1962 to January 1976.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by the Waco, Texas Regional Office (RO) of the United States Department of Veterans Affairs (VA), and a decision by the Board, which denied the above claims.

In June 2012, the Board remanded to the RO via the VA Appeals Management Center (AMC) the petitions to reopen claims for service connection for a hip disability and a back disability and a claim for service connection for a nasal condition.  In a December 2012 rating decision, the AMC granted service connection for allergic rhinitis, claimed as nasal condition.  That decision resolved that service connection claim, so it is no longer before the Board.  

With respect to the petitions to reopen claims for service connection for hip and back disabilities, the Board is satisfied that there has been substantial compliance with the remand directives.  The Board will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board has reviewed both the Veteran's physical claims file and the Veteran's file on the Virtual VA electronic file system, to ensure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran did not perfect an appeal from a May 1997 rating decision denying service connection for degenerative joint disease, including degenerative joint disease of the right hip.

2.  Evidence received since the May 1997 rating decision does not raise a reasonable possibility of substantiating a claim for service connection for a hip disability.

3.  In May 2008, the Board denied service connection for a back disability.

4.  Evidence received since the May 2008 Board decision does not raise a reasonable possibility of substantiating a claim for service connection for a back disability.


CONCLUSIONS OF LAW

1.  The May 1997 rating decision denying service connection for degenerative joint disease of the right hip is a final decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2012).

2.  Evidence received since the May 1997 rating decision includes new evidence but no evidence that is material to the Veteran's claim for service connection for a hip disorder.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

3.  The May 2008 Board decision denying service connection for a back disability is a final decision.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002).

4.  Evidence received since the May 2008 Board decision includes new evidence but no evidence that is material to the Veteran's claim for service connection for a back disorder.  38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 3.156.







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Hip Disability Service Connection Claim

A January 1997 claim from the Veteran included a claim for service connection for degenerative joint disease.  He submitted a record of VA medical treatment in January 1997 that contains a diagnostic impression of degenerative joint disease of the right hip.  

In a May 1997 rating decision, the RO denied service connection for degenerative joint disease.  A rating decision becomes final when a claimant does not file a notice of disagreement (NOD) within one year after a decision is issued.  38 U.S.C.A. § 7105.  In July 1997, the Veteran submitted an NOD with the denial of service connection for degenerative joint disease.  Later in July 1997, the RO issued a statement of the case (SOC) that addressed the claim for service connection for degenerative joint disease.  After the Veteran initiates an appeal of a VA rating decision by submitting an NOD, and VA issues an SOC, the Veteran must perfect the appeal by filing a substantive appeal.  See 38 U.S.C.A. §§ 7105; 38 C.F.R. §§ 20.202, 20.302 (2012).  The substantive appeal must be received within 60 days after the RO mails the SOC, or within one year after the RO mails the rating decision that the claimant is appealing, or else the rating decision is final.  38 C.F.R. §§ 20.302, 20.1103.  The Veteran did not submit a substantive appeal regarding the claim for service connection for degenerative joint disease.  Therefore that rating decision became a final decision.

A final decision on a claim that has been denied shall be reopened if new and material evidence with respect to that claim is presented or secured.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002).  The United States Court of Appeals for Veterans Claims (Court) has ruled that, if the Board determines that new and material evidence has been submitted, the case must be reopened and evaluated in light of all of the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

In September 2005, the Veteran submitted a claim for service connection for degenerative joint disease.  As the RO's May 1997 decision denying that claim is final, the Veteran's claim was in effect a request to reopen that claim.  In a January 2006 rating decision, the RO denied reopening of the claim.  The Veteran initiated and perfected an appeal of the January 2006 decision.

In June 2008, the Veteran raised a claim for service connection for hip and other disabilities as a result of exposure to an herbicide agent such as Agent Orange during his service in Vietnam.  Service records show that the Veteran served in Vietnam for eleven months in 1966 and 1967.  In a November 2008 rating decision, the RO denied service connection for a hip condition based on herbicide exposure.  The Veteran appealed that decision, and in his appeal asserted that his hip and other disabilities were generated in service and are not only related to herbicide exposure.  The Board is addressing the appeal of the November 2008 rating decision as part of the appeal to reopen a claim for service connection for a hip disability.

Under VA regulations, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

In order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the last time that the claim was finally disallowed on any basis (not only since the last time that the claim was disallowed on the merits).  Evans v. Brown, 9 Vet. App. 273 (1996).  The most recent final disallowance of the Veteran's claim for service connection for right hip degenerative joint disease is the May 1997 rating decision.  The Board will consider whether new and material evidence has been submitted since that decision.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  Service connection for certain chronic diseases, including arthritis, may be established based upon a legal presumption by showing that it manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The evidence that was in the claims file in May 1997 includes the Veteran's service medical records, post-service medical records, and the reports of VA medical examinations.  The service medical records do not show any complaint of symptoms or injury involving either hip.  In September and October 1969, the Veteran received treatment for low back pain following a motor vehicle accident, but he did not report any hip complaints at that time.  The file contained records of VA medical examinations in 1979 and 1997 and VA medical treatment in 1997.  The report of the December 1979 VA examination did not reflect any complaints or findings of any disorders affecting either hip or any other musculoskeletal area.  A record of VA outpatient treatment in January 1997 reflects that the Veteran sought results of MRI of his right leg and back that was performed in December 1996.  It was noted that the Veteran reported right inner thigh pain and weakness, and that he walked with a limp.  A clinician reported that x-rays showed severe degenerative joint disease of the right hip, and that MRI showed small protrusion of cervical spine intervertebral discs.  The Veteran stated that he was not having any neck complaints.  In a VA orthopedic examination in April 1997, the Veteran reported that he began to have difficulty with his hips, particularly his right hip, in July 1996.  He stated that he had diminished range of motion in that hip and that x-rays had shown arthritis.  The examiner observed that the Veteran protected his right hip as he moved.  On examination the ranges of motion of the Veteran's right hip were less than those of his left hip.  April 1997 x-rays of the right hip showed moderate to severe degenerative joint disease change, stable since January 1997.  The examiner provided an impression of right hip degenerative joint disease.

The evidence that had been added to the claims file since May 1997 includes statements from the Veteran and additional VA medical records.  In September 2005, VA medical treatment records, including some 1990s records that were not in the claims file in May 1997, were added to the claims file.  In November 1996, it was noted that the Veteran had right leg pain.

In 2005, the Veteran was admitted to a VA domiciliary program, where he remained until 2010.  It was noted that he had right hip degenerative joint disease and pain in that hip.  The symptomatic hip arthritis was addressed with pain medication and the use of a cane.  VA treatment notes from 2010 to 2012 reflect ongoing symptomatic arthritis.

In a June 2008 statement the Veteran contended that his current hip disorder resulted from exposure to an herbicide agent during his Vietnam service.  In December 2008 he asserted that his hip disorder was not only related to herbicide exposure.  In June 2009 he wrote that his infantry service in Vietnam contributed to his condition.  In November 2009 he asserted that his disabilities could likely be caused by different exposures during his service in foreign countries.  The Veteran's service records show that in addition to his eleven months of service in Vietnam in 1966 and 1967 the Veteran service in Korea for thirteen months in 1962 to 1964 and in Saudi Arabia for ten months in 1970 and 1971.

The Veteran's claim for service connection for hip disability was denied in May 1997 because there was no evidence that the Veteran's right hip arthritis began in service or became manifest as compensably disabling during the year following service.  The evidence added since May 1997 does not contain any assertion that the Veteran had right hip injury, disease, or symptoms during service or during the year following service.  

Both the old and new evidence contain indications of onset of right hip symptoms in the 1990s, many years after service.  As the new evidence does not address any element of the bases for the 1997 denial of the claim, it does not raise a reasonable possibility of substantiating the claim.  It simply indicates ongoing treatment for the problem, which, while new, is not material to the claim of service connection.

Since the 1997 denial, the Veteran has raised the argument that his hip disability could result from exposure to herbicide during his Vietnam service or from unspecified exposures during his service in Korea and Saudi Arabia.  Under certain circumstances, service connection for specific diseases may be presumed if a veteran was exposed during Vietnam War service to certain herbicides, including Agent Orange.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309(e) (2012).  Clinicians have diagnosed the Veteran's right hip disorder as degenerative joint disease.  Degenerative joint disease is not one of the diseases, listed at 38 C.F.R.  § 3.309(e), for which service connection may be presumed based on herbicide exposure.  Therefore the Veteran's herbicide-related contention also does not raise a reasonable possibility of substantiating the claim.  

The Veteran raised a possibility that some exposure during service in Korea or Saudi Arabia may have caused his hip arthritis.  VA regulations do not establish any presumption of service connection based on exposure to anything during service in Korea in the early 1960s or in Saudi Arabia in the early 1970s.  The Veteran's reference to exposures without further explanation is too vague to raise a possible connection to service capable of being investigated.  The contention regarding Korea and Saudi Arabia service thus also fails to raise a reasonable possibility of substantiating the previously denied claim for service connection for a hip disability.  As none of the new evidence, considered in combination with the old evidence, raises a reasonable possibility of substantiating the claim, none of the new evidence is material to the claim.  As no evidence that is both new and material has been received, the Board denies reopening of a claim for service connection for a hip disability.

Back Disability Service Connection Claim

In September 2005, the Veteran sought service connection for back problems.  In a January 2006 rating decision, the RO denied service connection for back problems.  The Veteran appealed that decision to the Board.  In a May 2008 decision, the Board denied service connection for a back disorder.  In a June 2008 statement the Veteran contended that he had a back condition that resulted from exposure to an herbicide agent during his Vietnam service.  In a November 2008 rating decision, the RO denied service connection for a back condition based on herbicide exposure.  The Veteran appealed that decision, and in his appeal asserted that his back and other disabilities were generated in service and are not only related to herbicide exposure.  The Board is addressing the appeal of the November 2008 rating decision as part of the appeal to reopen a claim for service connection for a back disability.

A Board decision is final unless the Chairman of the Board orders reconsideration.  See 38 U.S.C.A. §§ 7103(a), 7104 (West 2002); 38 C.F.R. § 20.1100(a) (2012).  A Board decision can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. §§ 5108, 7104(b).  The May 2008 Board decision is the only final disallowance of the claim for service connection for a back disability.  The Board will consider whether new and material evidence has been received since that decision.

Arthritis in any joints, including the joints of the spine, is among the chronic diseases for which service connection may be presumed if it becomes manifest to a degree of 10 percent disabling or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

The evidence that was in the claims file in May 2008 includes service medical records, post-service medical records, VA examination reports, and statements from the Veteran.  No back disorder was noted on a May 1962 examination of the Veteran for entrance into service.  During service, the Veteran sought treatment in September 1969 for low back pain following a motor vehicle accident.  The treating clinician's impression was possible strain.  The clinician prescribed medication.  Four days later the Veteran reported that he continued to have intermittent aching in his low back.  A clinician found that the Veteran had a full range of motion of his spine, and that there was no evidence of tenderness or spasm.  Twelve days after the second treatment visit the Veteran complained of persistent back pain, and indicated that the medication was ineffective.  The Veteran's service medical records do not show any subsequent treatment for low back pain.  In a December 1975 medical history, the Veteran checked yes for a history of recurrent back pain.  On the report of the December 1975 examination of the Veteran for separation from service, the examiner checked normal for the condition of the Veteran's spine and other musculoskeletal areas.

The report of the December 1979 VA examination did not reflect any complaints or findings of any disorders affecting the back.  In VA treatment in January 1997, it was noted that a December 1996 MRI showed small protrusions of cervical spine intervertebral discs.  The Veteran reported that he was not having any neck complaints.  On VA orthopedic examination in April 1997, the Veteran reported hip problems.  On examination of the Veteran's spine the examiner found no deformities, palpable abnormalities, rigidity, or paravertebral muscle spasm.  Cervical, thoracic, and lumbar ranges of motion were within normal range, although the Veteran had some dysmetria in performing lumbar motions.  The examiner's impression was minimal primary osteoarthritis in multiple joints, compatible with the Veteran's age.  In VA treatment records from 2005 forward, cervicalgia and sciatica are included in the Veteran's history and list of problems.

The evidence that has been added to the claims file since May 2008 includes more recent VA treatment records and statements from the Veteran.  In more recent VA treatment records clinicians have continued to include cervicalgia and sciatica on the list of the Veteran's problems.  In statements submitted in 2008 and 2009 the Veteran contended that his current back disorder was generated in service, and that it could have resulted in part from exposure to an herbicide agent during his Vietnam service, from infantry service, and from different exposures during his service in foreign countries.

In the May 2008 decision the Board denied service connection for a back disorder based on its findings that low back pain and possible strain treated in service resolved before separation from service, that the Veteran did not have a chronic back disorder during service or the year following service, and that any current back disorder was not related to any disease or injury in service.  The evidence added since May 1997 does not help to show that the low back strain treated in service became chronic and continued after service, that arthritis of the spine was manifest during the year following separation from service, or that spine pain and arthritis found long after service is related to any disease or injury in service.  As the new evidence does not address any element of the bases for the 2008 denial of the claim, it does not raise a reasonable possibility of substantiating the claim.  Spinal arthritis is not one of the diseases for which service connection can be presumed based on herbicide exposure.  See 38 C.F.R. § 3.309(e).  The Veteran's contentions regarding exposures in Korea and Saudi Arabia are too vague to raise a reasonable possibility of substantiating the claim.  As none of the new evidence, considered in combination with the old evidence, raises a reasonable possibility of substantiating the claim, none of the new evidence is material to the claim.  As no evidence that is both new and material has been received, the Board denies reopening of a claim for service connection for a back disability.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The Court has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice in the case of a claim to reopen a previously denied claim by submitting new and material evidence (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, the claims file contains the Veteran's service medical records, post-service medical records, statements from the Veteran, and reports of VA medical examinations.  In the June 2012 remand, the Board directed that the Veteran be issued VCAA notice specific to his petitions to reopen previously denied claims, and that the remanded claims then be readjudicated.  In June 2012 the AMC sent the Veteran appropriate VCAA notice.  In December 2012 the AMC issued a supplemental statement of the case readjudicating the petitions to reopen previously denied claims for service connection for hip and back disabilities.  The Board finds that the AMC fulfilled the Board's remand directives.  The Board therefore will proceed with review of the case.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran has actively participated in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so. Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication nor to have caused injury to the Veteran's interests.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless, and does not prohibit consideration of the claim on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

ORDER

Reopening of a previously denied claim for service connection for a hip disability is denied.

Reopening of a previously denied claim for service connection for a back disability is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


